DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, which recites “an access point” in line 1, lines 16-17 and lines 18-19 of claim 1. Claim 1 further recites “the access point” in line 23. It is unclear whether “the access point” recited in line 23 is referring to the “access point” recited in line 1, lines 16-17 or the “access point” recited in lines 18-19.

	Dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite based on their dependencies on claim 1.

	Regarding claim 5, which depends upon claim 4, wherein claim 4 additionally recites “an access point” line 4, lines 5-6 and line 7, and claim 5 recited “the access point” in line 3, line 5 and line 6.

Regarding claim 8, which depends on claim 6, wherein claim 6 recites “a plurality of access points” in line 2, and “an access point” in line 7, lines 14-15, lines 16-17, line 20 and line 21. Claim 8 recites “the access point” in line 4. It is unclear which recitation of access point is “the access point” of claim 8 referring to.

Regarding claim 9, which recites “an access point” inline 6, lines 12-13 and line 15. Claim 9 further recites “the access point” in line 20. It is unclear which of the “access point” is “the access point” in line 20 referring to.

Regarding claim 10, which recites “an access point” in line 7, lines 14-15 and line 17. Claim 10 further recites “the access point” in line 21. It is unclear which of the “access point” is “the access point” in line 21 referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al. (US 2018/0359698 A1, hereinafter Patwardhan) in view of Chen et al. (US. 2016/0182313 A1, hereinafter Chen).

Regarding claims 1, 9 and 10, Patwardhan discloses a communication apparatus that functions as an access point (Abstract, paragraph 67, controller running on an access point (AP)), a selective communication connection method for selectively establishing communication connection with a client (Abstract), and a non-transitory computer readable medium storing a selective communication connection program executed in a communication apparatus including an arithmetic apparatus (Abstract and paragraph 71, memory storing software) the communication apparatus comprising: 
information sharing means for transmitting/receiving, information to be shared with another access point (paragraph 22, “each AP 120, 130 maintains a table and/or other record of client information. The APs 120, 130 may share report information with each other and/or with the controller 110 and/or other central processor”; paragraph 68, “the AP communicator 610 communicates with one or more APs within communication range, such as APs 120, 130 of the example of FIG. 1, to gather information about their SNR, number of connected client devices, etc.”); 
score calculation means for calculating, for the access point and the other access point, scores indicating their priority as a destination to which the first client is connected using the information to be shared (paragraph 69, “the recommendation processor 640, which combines the effective uplink data rate from the uplink analyzer 620 and the effective downlink data rate from the downlink analyzer 630 to determine a virtual client health with respect to each available AP (e.g., APs 120, 130). The recommendation processor 640 determines, based on the VCH score for each available AP with respect to the candidate client device, a recommendation of a desirable AP to which the candidate client device can connect”); 
connection necessity determination means for determining whether or not it is necessary to establish a radio communication connection with the first client based on the scores calculated by the score calculation means (paragraphs 69-70, AP is recommended to connect to the client device); and 
connection processing means for establishing a radio communication connection with the first client when the connection necessity determination means has determined that it is necessary to establish the radio communication connection (paragraphs 19 and 69, AP connects with client device via an input-output interface), wherein 
the information to be shared includes information indicating the presence or the absence of a second client that has already established the radio communication connection with an access point (paragraph 68, “based on a number of currently connected client devices for that AP”), 
the score calculation means calculates a score for giving a high-order priority to an access point in which the radio communication connection with the second client has not been established based on the information indicating the presence or the absence of the second client (paragraph 68, based on “number of connected client devices”; paragraph 69, “The recommendation processor 640 provides a recommendation, such as an ordered list of recommended APs”), and 
the connection necessity determination means determines that it is necessary to establish the radio communication connection with the first client when the score of the access point is the highest among the scores calculated by the score calculation means (paragraph 77, highest score AP is recommended for association/connection by the client device).
Patwardhan does not explicitly disclose information sharing means for transmitting/receiving, when a radio communication connection has been requested from a first client, information to be shared with another access point.
In an analogous art, Chen discloses a UE (client) sends a request to establish connection (paragraph 181) and load information of a WLAN is used to determine score for the WLAN (paragraph 209). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the score calculation as disclosed by Patwardhan when request for communication is received as suggested by Chen in order to calculate the score in real time to avoid using stale connection information for the calculation.

Regarding claim 6, Patwardhan discloses an access point management apparatus (Abstract, paragraph 67, controller) comprising: 
shared information acquisition means for acquiring information to be shared from a plurality of access points (paragraph 22, “each AP 120, 130 maintains a table and/or other record of client information. The APs 120, 130 may share report information with each other and/or with the controller 110 and/or other central processor”; paragraph 68, “the AP communicator 610 communicates with one or more APs within communication range, such as APs 120, 130 of the example of FIG. 1, to gather information about their SNR, number of connected client devices, etc.”); 
score calculation means for calculating, for the plurality of access points, scores indicating their priority as a connection destination of a first client using the information to be shared (paragraph 69, “the recommendation processor 640, which combines the effective uplink data rate from the uplink analyzer 620 and the effective downlink data rate from the downlink analyzer 630 to determine a virtual client health with respect to each available AP (e.g., APs 120, 130). The recommendation processor 640 determines, based on the VCH score for each available AP with respect to the candidate client device, a recommendation of a desirable AP to which the candidate client device can connect”); 
connection destination determination means for determining an access point that should establish a radio communication connection with the first client based on the scores calculated by the score calculation means (paragraphs 69-70, AP is recommended to connect to the client device); and 
connection processing means for establishing a radio communication connection between the access point determined by the connection destination determination means and the first client (paragraphs 19 and 69, AP connects with client device via an input-output interface), wherein 
the information to be shared includes information indicating the presence or the absence of a second client that has already established the radio communication connection with an access point (paragraph 68, “based on a number of currently connected client devices for that AP”), 
the score calculation means calculates a score for giving a high-order priority to an access point in which the radio communication connection with the second client has not been established based on the information indicating the presence or the absence of the second client (paragraph 68, based on “number of connected client devices”; paragraph 69, “The recommendation processor 640 provides a recommendation, such as an ordered list of recommended APs”), and 
the connection destination determination means determines an access point whose score calculated by the score calculation means is the highest to be an access point that should establish a radio communication connection with the first client (paragraph 77, highest score AP is recommended for association/connection by the client device).
Patwardhan does not explicitly disclose the first client who has requested a radio communication connection.
In an analogous art, Chen discloses a UE (client) sends a request to establish connection (paragraph 181) and load information of a WLAN is used to determine score for the WLAN (paragraph 209). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the score calculation as disclosed by Patwardhan when request for communication is received as suggested by Chen in order to calculate the score in real time to avoid using stale connection information for the calculation.

Allowable Subject Matter
Claims 2-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gokturk et al. (US 2020/0137766 A1) discloses a wireless mesh network shares its score with the other APs in the wireless mesh network, after metric dissemination, every AP in the mesh network has the same set of metrics, wherein an AP is selected as the master AP, the master AP evaluates the decision metrics by comparing the channel quality assessment measurement for each channel with other channel quality assessment measurements from other network devices, selects the best channel as a desired channel and triggers the channel switch to the desired channel (paragraph 32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645